 



EXHIBIT 10.42
CHANGE IN CONTROL
SEVERANCE AGREEMENT
     This Change in Control Severance Agreement (this “Agreement”) is entered
into as of January 2, 2007 (the “Effective Date”), by and between Siegfried
Reich (the “Executive”) and SGX Pharmaceuticals, Inc., a Delaware corporation
(the “Company”).
Recitals
A. The Executive is a key member of the management of the Company, and the Board
of Directors of the Company (the “Board”) considers it to be in the best
interests of the Company and its stockholders to foster the retention of its key
management personnel and to create uniformity in the terms of conditions of the
severance and other benefits to which the Executive and its other key management
personnel are entitled upon certain terminations of the Executive’s or such
other key management personnel’s employment or upon a Change in Control (as
defined below).
B. The Board recognizes that from time to time the Board may consider the
possibility of an acquisition transaction or change in control event. The Board
further recognizes that such events, and the uncertainties that such events may
create among management, can be a distraction to the Executive and can cause the
Executive to consider or pursue alternative employment opportunities. The Board
believes that it is in the best interests of the Company and its stockholders to
provide the Executive with an incentive to remain with the Company and to
provide the Company with the continued dedication and objectivity of the
Executive notwithstanding the possibility of a Change in Control to maximize the
value of the Company upon a Change in Control for the benefit of its
stockholders.
C. The Company and the Executive desire this Agreement to be the complete, final
and exclusive agreement between the Company and the Executive relating to the
benefits to which the Executive is entitled upon termination of the Executive’s
employment or upon a Change in Control, and further desire that this Agreement
shall supersede certain provisions of the offer letter dated January 13, 2006
with the Executive (the “Offer Letter”), with regard to the benefits to which
the Executive is entitled upon termination of the Executive’s employment or upon
a Change in Control.
D. To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by the Executive, to agree to the terms
provided herein.
Agreement
     In consideration of the mutual covenants herein contained, and in
consideration of the continuing employment of the Executive by the Company, the
parties agree as follows:

1.



--------------------------------------------------------------------------------



 



     1. Term of Agreement. This Agreement shall remain in effect from the
Effective Date until the date when the Company has met all of its obligations
under this Agreement following a termination of the Executive’s employment with
the Company for a reason described in Section 4 below.
     2. Definitions of Terms.
          (a) Definition of Cause. For all purposes under this Agreement,
“Cause” shall mean, with respect to the Executive, the occurrence of one or more
of the following events:
               (i) acts or omissions deemed by the Board to constitute gross
negligence, recklessness, willful misconduct or dishonesty on the part of the
Executive with respect to the Executive’s obligations under this Agreement or
otherwise relating to the business of the Company;
               (ii) the Executive’s willful, material breach of this Agreement
or of the Offer Letter;
               (iii) the Executive’s conviction or entry of a plea of guilty or
nolo contendere for fraud, misappropriation or embezzlement, or of any felony;
               (iv) the Executive’s material breach of Executive’s fiduciary
duty toward the Company;
               (v) the Executive’s material breach of any element of the
Company’s Confidential Information and Invention Assignment Agreement, including
without limitation, the Executive’s theft, dilution, or other misappropriation
or careless treatment of the Company’s proprietary information;
               (vi) the Executive’s inability to perform all of the essential
functions and duties of the Executive’s position, with or without reasonable
accommodation other than for reason of temporary illness; or
               (vii) the Executive’s death.
          (b) Definition of Change in Control. For all purposes under this
Agreement, “Change in Control” shall mean the occurrence of any of the following
events after the date of this Agreement:
               (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of the
securities of the Company representing more than 50% of (A) the outstanding
shares of common stock of the Company or (B) the combined voting power of the
Company’s then-outstanding securities;

2.



--------------------------------------------------------------------------------



 



               (ii) the consummation of the sale or disposition of all or
substantially all of the Company’s assets (or any transaction having similar
effect is consummated) other than to an entity of which the Company owns at
least 50% of the voting stock so long as the sale or disposition is not under
duress of the Company’s financial hardship;
               (iii) the consummation of a merger or consolidation to which the
Company is a party that results in the holders of voting securities of the
Company outstanding immediately prior thereto failing to continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) less than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or
               (iv) individuals who, on the Effective Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board.
          (c) Definition of Good Reason. For all purposes under this Agreement,
“Good Reason” shall mean, with respect to the Executive, the occurrence of one
or more of the following, without the Executive’s express written consent and
for which the Executive has given the Company express written notice within
thirty (30) days following such occurrence (provided that no advance written
notice shall be required in the case of an occurrence contemplated by
Section 2(c)(iv) below):
               (i) a material reduction in the Executive’s duties, title,
position, level of authority, reporting relationship or responsibilities
relative to the duties, title, position, authority, reporting relationship or
responsibilities in effect immediately prior to such reduction, including,
without limitation, (A) in the event the Executive is a member of the Board at
the time of a Change in Control, the Executive ceases to serve as a member of
the Board of the ultimate parent corporation that controls the operations of the
Company, (B) in the event the Executive is the most senior executive in a
particular function, in connection with a Change in Control, the Executive
ceases to be the most senior executive in such function, (C) in the event the
Executive performs at the time of a Change in Control external duties typical in
a public company, the Executive ceases to perform such duties or (D) any other
such reduction attributable to the fact that the Company ceases to be a public
company as a result of a Change in Control;
               (ii) a reduction in the Executive’s base salary, bonus or other
cash incentive compensation opportunity as in effect immediately prior to such
reduction for any reason other than in connection with, and proportionate to, a
company-wide pay reduction;
               (iii) an increase in the Executive’s one-way driving distance
from the Executive’s principal personal residence to the principal office or
business location at which the Executive is required to perform services of more
than 35 miles; or

3.



--------------------------------------------------------------------------------



 



               (iv) an increase in required travel for the Company’s business to
an extent not substantially consistent with the Executive’s business travel
obligations immediately prior to the Change of Control.
     Notwithstanding the forgoing, “Good Reason” shall not include any of the
foregoing occurrences, and Executive’s resignation shall not be deemed a
resignation for Good Reason as a result of an occurrence if, prior to
Executive’s resignation as a result of an occurrence or occurrences that would
otherwise be included within the definition of “Good Reason”, Executive has
accepted employment with another company whereby Executive’s duties, title,
position, level of authority, reporting relationship or responsibilities, or
Executive’s base salary, bonus or other cash incentive compensation opportunity,
or Executive’s one-way driving distance or required travel, as the case may be,
is no more favorable to Executive than that in effect at the Company at the time
of such resignation which would otherwise have given rise to a resignation for
Good Reason by Executive (e.g., if Executive accepts employment with another
company for a reduced salary and title (as compared to Executive’s then current
salary and title at the Company) prior to a salary and title reduction at the
Company (which Company reductions would otherwise have been covered by
Sections 2(c)(i) and 2(c)(ii)), then Executive would not be entitled to resign
for Good Reason as a result of such salary or title reduction if the salary and
title at the other company are no more favorable to Executive than Executive’s
reduced salary and title at the Company at the time of Executive’s resignation).
     3. Acceleration of Vesting Upon a Change in Control. In the event of a
Change in Control, immediately prior to the occurrence of such Change in
Control, the vesting of each Company equity award held by the Executive shall
accelerate (and be released from any repurchase option in favor of the Company,
if applicable) by the number of shares subject to such equity award that would
have otherwise been vested on the date that is twelve (12) months after the
effective date of the Change in Control.
     4. Compensation Upon Termination.
          (a) Compensation Upon Termination For Any Reason. Upon the Executive’s
termination, the Company shall pay the Executive’s base salary and any accrued
and unused vacation benefits earned through the effective date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings, and the Company shall thereafter have no further obligations to
the Executive under this Agreement other than with respect to a termination
covered by Section 4(c) and/or Section 4(d) hereof.
          (b) Effective Release. The Executive shall not receive any of the
severance payments or benefits set forth under Section 4(c) and Section 4(d)
hereof, as applicable, unless the Executive furnishes the Company with an
effective waiver and release of claims (the “Release”) in the form attached
hereto as Exhibit A or in such other form as the Company may reasonably specify.
          (c) Benefits Upon Termination By the Company Without Cause. Subject to
Section 4(b) hereof, in addition to the payment to the Executive of the amounts
owed to the Executive pursuant to Section 4(a) above, if the Executive’s
employment is terminated by the Company without Cause at any time prior to a
Change in Control or more than twelve (12)

4.



--------------------------------------------------------------------------------



 




months after a Change of Control, the Company shall provide the following
benefits. Commencing on the pay date next following the Executive’s termination,
the Company shall continue to pay the Executive’s base salary until the end of
the period following the termination of the Executive’s employment equal to
twelve (12) months (the “Severance Period”), subject to acceleration of such
payments into a lump-sum cash severance payment in accordance with Section
4(d)(i)(2) hereof in the event of a Change in Control within three (3) months
after the date of termination of the Executive’s employment. Such severance
payments shall be subject to standard deductions and withholdings and, unless
such payments are accelerated into a lump-sum payment in accordance with
Section 4(d)(i)(2), shall be paid on the Company’s regular payroll dates and in
accordance with its regular payroll practices. For purposes of calculating the
amount to be paid pursuant to this Section 4(c), the Company shall use the
Executive’s base compensation in effect on the date of termination. For the
avoidance of doubt, severance payments payable to the Executive if the
Executive’s employment is terminated without Cause upon or within twelve
(12) months following a Change of Control shall be governed by the provisions of
Section 4(d)(i)(1) below.
          (d) Benefits Upon Termination in Connection With a Change in Control.
Subject to Section 4(b) hereof, in addition to the payment to the Executive of
the amounts owed to the Executive pursuant to Sections 4(a) and 4(c) above, if
within three (3) months before or twelve (12) months following the occurrence of
a Change in Control, the Company terminates the Executive’s employment without
Cause or the Executive resigns for Good Reason, the Company shall provide the
following additional severance benefits:
               (i) Severance.
                    (1) Termination without Cause upon or following a Change in
Control; Resignation for Good Reason prior to or following a Change in Control.
If the Company terminates the Executive’s employment without Cause or the
Executive resigns for Good Reason upon or within twelve (12) months following
the occurrence of the Change in Control, then the Company shall pay to the
Executive a lump sum cash severance payment in an amount equal to twelve
(12) months of the Executive’s then-current base salary amount within 10 days
following the date of the Executive’s termination. If the Executive resigns for
Good Reason within three (3) months prior to the occurrence of a Change in
Control, then the Company shall pay to the Executive a lump sum cash severance
payment in an amount equal to twelve (12) months of the Executive’s then-current
base salary amount within 10 days following the date of the occurrence of the
Change in Control. Such lump-sum severance payment shall be subject to standard
deductions and withholdings. For purposes of calculating the amount to be paid
pursuant to this Section 4(d)(i)(1), the Company shall use the Executive’s base
compensation in effect on the date of termination.
                    (2) Termination Without Cause Prior to a Change in Control.
If the Company terminates the Executive’s employment without Cause within three
(3) months prior to the occurrence of a Change in Control, then commencing on
the pay date next following the Executive’s termination, the Company shall
continue to pay the Executive’s base salary until the end of the period
following the termination of the Executive’s employment equal to twelve
(12) months. Such severance payments shall be subject to standard deductions and
withholdings and paid on the Company’s regular payroll dates and in accordance
with its regular payroll

5.



--------------------------------------------------------------------------------



 



practices. Such severance payments shall be reduced by the amount of any
severance payments paid to the Executive prior to the Change in Control pursuant
to Section 4(c) hereof (e.g., if the Executive has received two (2) months of
severance payments pursuant to Section 4(c) prior to the Change in Control, then
the Executive would be entitled to severance payments equal to ten (10) months
of Executive’s base salary pursuant to this Section 4(d)(i)(2) in lieu of any
remaining severance payment amounts that would otherwise have been payable
pursuant to Section 4(c)). For purposes of calculating the amount to be paid
pursuant to this Section 4(d)(i)(2), the Company shall use the Executive’s base
compensation in effect on the date of termination. Notwithstanding the
foregoing, in the event that the Change in Control described in this Section
4(d) is a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, in each case
for purposes of Section 409A(a)(2)(A)(v) of the Internal Revenue Code and the
regulations and other guidance thereunder, then any remaining portion of the
aggregate severance payments that has not yet been paid to the Executive will
instead be paid in a single lump-sum payments within 10 days following such
Change in Control.
               (ii) Acceleration of Vesting of Equity Awards. All Company equity
awards held by the Executive shall vest in full (and be released from any
repurchase option in favor of the Company, if applicable) as of the date of the
Executive’s termination of employment and the Executive shall have continued
exercisability of each Company stock option held by the Executive (if any) for
twelve (12) months; provided, however, that for stock options granted prior to
the Effective Date, if the Company determines that such continued stock option
exercisability would cause such stock option to be treated as covered by
Section 409A of the Code or would cause the Executive to become subject to the
immediate taxation prior to the date of exercise, additional tax and interest
under Section 409A of the Code, then any such stock option then held by the
Executive shall remain exercisable only until the earlier of (1) the date twelve
(12) months after the date of termination, or (2) the later of the 15th day of
the third month following the date at which, or December 31 of the calendar year
in which, the stock option would otherwise have expired if the stock option had
not been extended pursuant to this Section 4(d)(ii) (based on the terms of the
stock option at the original grant date); provided, however, that such stock
options shall not be exercisable after the expiration of its maximum term.
               (iii) Bonus. The Executive shall receive a lump-sum cash payment
in an amount equal to the Executive’s full target bonus amount for services to
be performed during the year in which the Change in Control occurs, less
standard deductions and withholdings. The lump-sum payment contemplated by this
Section 4(d)(iii) shall be made on the date that is the later of (x) 10 days
following the date of the Executive’s termination or (y) 10 days following the
occurrence of such Change in Control.
               (iv) Benefits. Assuming the Executive timely and accurately
elects to continue his or health insurance benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay the
COBRA premiums for the Executive and his or her qualified beneficiaries until
the earliest of (i) the end of the period following the termination of the
Executive’s employment equal to twelve (12) months, (ii) the expiration of the
Executive’s continuation coverage under COBRA and any applicable state
COBRA-like statute that provides mandated continuation coverage or (iii) the
date the Executive becomes eligible for health insurance benefits provided
through a subsequent employer.

6.



--------------------------------------------------------------------------------



 



               (v) Indemnification. The Executive shall continue to be entitled,
for any period that the Executive served as an officer or director of the
Company, and effective until the expiration of all applicable statute of
limitations periods, to (i) all indemnification rights provided under any
indemnification agreements between the Executive and the Company or provided by
the Company’s certificate of incorporation and bylaws or otherwise in effect at
the time of the Executive’s termination of employment and (ii) coverage under
any officers’ and directors’ liability insurance policy in effect at the time of
the Executive’s termination of employment.
     5. Section 409A of the Internal Revenue Code and Specified Employees. If
the Company determines that any of the severance benefits payable to the
Executive pursuant to Section 4 fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code as a result of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code which applies to specified
employees of publicly traded companies, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Internal Revenue Code. (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Internal Revenue Code, and the regulations and other
guidance thereunder, to the severance benefits payments, and the payment
schedule as revised after the application of the preceding sentence shall be
referred to as the “Revised Payment Schedule.”) However, if there is no Revised
Payment Schedule that would avoid the application of Section 409A(a)(1) of the
Internal Revenue Code, the payment of such benefits shall not be paid pursuant
to a Revised Payment Schedule and instead shall be delayed to the minimum extent
necessary (e.g., payments to which the Executive would otherwise be entitled
during the first six months following separation from service shall accumulate
and be paid at the expiration of such period, unless a permitted distribution
event occurs during such period) so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Internal Revenue Code. The Board may
attach conditions to or adjust the amounts paid pursuant to Section 4 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 5; provided, however, that no such
condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Internal Revenue Code.
     6. Parachute Payments.
          (a) If any payment or benefit the Executive would receive pursuant to
a Change in Control or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code (the “Excise Tax”), then such Payment shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the

7.



--------------------------------------------------------------------------------



 



following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards unless the Executive elects in writing a different order for
cancellation.
          (b) The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, then the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
          (c) The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Executive and the Company within fifteen (15) calendar days after the
date on which the Executive’s right to a Payment is triggered (if requested at
that time by the Executive or the Company) or such other time as requested by
the Executive or the Company. If the accounting firm determines that no Excise
Tax is payable with respect to a Payment, either before or after the application
of the Reduced Amount, it shall furnish the Executive and the Company with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Executive and the Company.
     7. Successors.
          (a) Company’s Successors. The Company shall require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets, by an agreement in substance and form
satisfactory to the Executive, to assume this Agreement and to agree expressly
to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform it in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this Section 7(a) or which becomes bound by this
Agreement by operation of law. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors, assigns and legal
representatives.
          (b) Executive’s Successors. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Because of the unique
and personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive.

8.



--------------------------------------------------------------------------------



 



     8. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S, registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
          (b) Waiver; Modification. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (c) Interpretation; Construction. The headings set forth in this
Agreement are for convenience of reference only and shall not be used in
interpreting this Agreement. The Executive has been encouraged to consult with,
and has consulted with, the Executive’s own independent counsel and tax advisors
with respect to the terms of this Agreement. The Company and the Executive
acknowledge that each party and its counsel has reviewed and revised, or had an
opportunity to review and revise, this Agreement, and any rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.
          (d) Integration. This Agreement, including Exhibit A contains the
complete, final and exclusive agreement of the Company and the Executive
relating to the to the benefits to which the Executive is entitled upon
termination of the Executive’s employment or upon a Change in Control, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Company and the Executive with regard to the
benefits to which the Executive is entitled upon termination of the Executive’s
employment or upon a Change in Control, including without limitation the change
in control and severance provisions of the Offer Letter. No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.
          (e) Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.
          (f) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.
          (g) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

9.



--------------------------------------------------------------------------------



 



          (h) At-Will Employment. The Executive acknowledges and agrees that the
Executive’s employment with the Company is “at will,” and subject to the
provisions of this Agreement, may be terminated at any time and for any reason
whatsoever by the Executive or the Company, with or without Cause and with or
without advance notice. This “at-will” employment relationship cannot be changed
except in a writing signed by the Chairman of the Board or other authorized
designee of the Board.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10.



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

                  /s/ Siegfried Reich           Siegfried Reich
 
                SGX Pharmaceuticals, Inc.
 
                By   /s/ Jean-Francois Formela
 
              Title   Director
 
       

1.



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
[To be signed and delivered following termination]
     In consideration of the payments and other benefits to be provided pursuant
to the Change In Control Severance Agreement
dated                                        , 2006 to which this form is
attached (the “Agreement”), I, Siegfried Reich hereby furnish SGX
Pharmaceuticals, Inc. (the “Company”), with the following release and waiver
(“Release and Waiver”).
     I hereby generally and completely release and forever discharge the Company
and its directors, officers, executives, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, that arise out of or are
in any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my wages, compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including but not limited to claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).
     I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in [his/her]
favor at the time of executing the release, which if known by him must have
materially affected [his/her] settlement with the debtor.” I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to any claims I may have against
the Company.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA, and that the consideration given for the waiver
and release in this Agreement is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this writing
that: (a) this waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) I should consult with an
attorney prior to executing this Release and Waiver; (c) I have twenty-one
(21) days to consider this Release and Waiver (although I may choose to
voluntarily execute this Release and Waiver earlier); (d) I have seven (7) days
following the execution of this Release

 



--------------------------------------------------------------------------------



 



and Waiver by the parties to revoke the Release and Waiver; and (e) this Release
and Waiver will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after the date I execute this Release
and Waiver. No payment will be made to me until this Release and Waiver has
become effective.

             
Date:
           
 
 
 
     
 
 Siegfried Reich

 